Exhibit 2.02 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: ) Chapter 11 ) DELTA MILLS, INC., etal.1 ) Case No. 06-11144 (CSS) ) Debtors. ) Jointly Administered ) RE: D.I. 445, 626 FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER UNDER 11 U.S.C. §§1129(a) AND 1129 (b) AND FED. R. BANKR. P. 3020 CONFIRMING FIRST AMENDED JOINT PLAN OF LIQUIDATION PROPOSED BY DELTA MILL, INC., DELTA WOODSIDE INDUSTRIES, INC. AND DELTA MILLS MARKETING, INC., DEBTORS AND DEBTORS IN POSSESSION, DATED JULY 17, 2007 Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc., as debtors and debtors-in-possession in the above-captioned cases (collectively, the “Debtors”) having proposed the Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc.,as Debtors and Debtors in Possession, Dated April 30, 2007 (D.I. 445) ( the “Original Plan”), filed on April 30, 2007, as the “proponents of the plan” within the meaning of section 1129 of title 11 of the United States Code (the “Bankruptcy Code”); and the Disclosure Statement Regarding Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc., Debtors and Debtors in Possession, Dated April 30, 2007 (the “Original Disclosure Statement”) (D.I. 446), filed on April 30, 2007; and the Debtor’s Motion for (i) for Approval of Procedures for Solicitation and Tabulation of Votes to Accept or Reject Plan of Liquidation, (ii) Scheduling a Hearing on Confirmation of Plan of Liquidation and Approval of Related Notice Procedures and (iii) Related Relief (D.I. 470), filed on May 14, 2007; 1 These jointly administered cases are those of the following debtors: Delta Mills, Inc.; Delta Woodside Industries, Inc.; and Delta Mills Marketing, Inc. And upon the consideration of the Affidavit of Mailing regarding the Notice of (A) Filing of Disclosure Statement, Plan and Solicitation Procedures Motion; (B) Objection Deadline with Regard to Adequacy of the Disclosure Statement and (C) Disclosure Statement Hearing (D.I. 486), sworn to by David Malo, an employee of Epiq Bankruptcy Solutions, LLC (f/k/a Bankruptcy Services, LLC) (the “Balloting Agent”), and filed on May17, 2007; And upon the consideration of the Order (i) Approving Procedures for Solicitation and Tabulation of Votes to Accept or Reject First AmendedJoint Plan of Liquidation, (ii) Scheduling a Hearing on Confirmation of First Amended Joint Plan of Liquidation and Approving Related Notice Procedures and (iii) Granting Related Relief (D.I. 643) (the “Solicitation Procedures Order”), entered by the Bankruptcy Court on July 18, 2007; And upon the consideration of the Order Approving Proposed Disclosure Statement Regarding Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc. (D.I. 645) (the “Disclosure Statement Approval Order”), entered by the Bankruptcy Court on July 19, 2007; And upon the consideration of the Notice of Filing of (i) First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc. and (ii) Disclosure Statement Regarding First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc. (D.I. 626), to which was attached the Disclosure Statement Regarding First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc.(including all exhibits and attachments thereto, the “Disclosure Statement”) and the First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc. (as subsequently modified, amended or supplemented and including all exhibits and attachments thereto, the “Plan”); -2- And upon the consideration of the Affidavit of Mailing regarding service of the Disclosure Statement, Plan, Disclosure Statement Approval Order, Committee letter in support of the Plan, and all notices and ballots approved under the Solicitation Procedures Order (collectively, the “Solicitation Package”) (D.I. 666) (the “Solicitation Package Mailing Affidavit”), sworn to by David Malo, an employee of the Balloting Agent, and filed on July 30, 2007; And upon the consideration of the Notice of Filing of Exhibits to Disclosure Statement Regarding First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc. (D.I. 623) (the “Plan and Disclosure Statement Exhibits”), filed on July 13, 2007; And upon the consideration of the Declaration of James Katchadurian of Epiq Bankruptcy Solutions, LLC Regarding Methodology for the Tabulation of and Result of Voting with Respect to theFirst Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc. and Delta Mills Marketing, Inc., filed on July 17, 2007 (D.I. 743) (the “Voting Report”), filed on September 4, 2007; And upon the consideration ofthe Debtors’ Memorandum of Law (a) in Support of Confirmation of Debtors’ First Amended Joint Plan of Liquidation Dated July 17, 2007 and (b) in Response to Objections Thereto (D.I. 744), filed on September 4, 2007, including the Declaration of William H. Hardman, Jr. (i) in Support of Confirmation of Debtors’ First Amended Joint Plan of Liquidation Dated July 17, 2007 and (ii) in Response to GMAC Commercial Finance LLC’s Objection to Debtors’ Joint Plan of Liquidation attached as Exhibit A thereto (the “Hardman Declaration”); -3- And upon the consideration of the Declaration of William F. Garrett, Chief Executive Office of the Debtors, in Support of Confirmation of First Amended Joint Plan of Liquidation Proposed by Delta Mills, Inc., Delta Woodside Industries, Inc., and Delta Mills Marketing, Inc., Dated July 17, 2007 (the “Garrett Declaration”). Objections were filed by GMAC Commercial Finance LLC (“GMAC”) to Debtors’ Disclosure Statement and Joint Plan of Liquidation (D.I. 514),with respect to the Original Disclosure Statement on June 1, 2007 (the “First GMAC Objection”).In addition, objections to confirmation of the Plan were filed or informally submitted by (i) Wayne R. Gastgeb (the “Gastgeb Objection”), (ii) Unifi Textured Polyester, LLC (D.I. 736) (the “Unifi Objection”), and (iii) GMAC (D.I. 737) (the “Second GMAC Objection” and, collectively with the First GMAC Objection, the “GMAC Objection”).As set forth herein, the Gastgeb objection is overruled and denied in its entirety.The Unifi Objection has been resolved by the modification of the Plan approved herein.The FirstGMAC Objection, to the extent applicable, and the Second GMAC Objection, have been resolved by paragraph 3 hereof. Upon the entire record of these Chapter 11 Cases;2and after due deliberation thereon and good and sufficient just cause appearing therefore that the Plan as modified should be confirmed, the Bankruptcy Court hereby makes the following findings of fact and conclusions of law.3 2 Capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to them in the Plan as appropriate. 3 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of fact when appropriate.See Fed. R. Bankr. P. 7052. -4- THE BANKRUPTCY COURT FINDS AND CONCLUDES THAT: A.Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§157(b)(2) and 1334(a)).The Bankruptcy Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. § 1334.Venue is proper pursuant to 28 U.S.C. §§1408 and 1409.Confirmation of the Plan is a core proceeding under 28 U.S.C. §157(b)(2), and the Bankruptcy Court has exclusive jurisdiction to determine whether the Plan complies with the applicable provisions of the Bankruptcy Code and should be confirmed. B.Judicial Notice.The Bankruptcy Court takes judicial notice of the docket of these Chapter 11 Cases maintained by the Clerk of the Bankruptcy Court and/or its duly-appointed agent, including, without limitation, all pleadings and other documents filed, all orders entered, and all evidence and arguments made, proffered or adduced at, the hearings held before the Bankruptcy Court during the pendency of these Chapter 11 Cases, including, but not limited to, the hearing held on July 18, 2007 to consider the adequacy of the Disclosure Statement.Specifically, the Hardman Declaration, the Garrett Declaration and the Voting Report were all tendered to the Court at the Confirmation Hearing in support of Confirmation, and the Court took judicial notice of each at the Confirmation Hearing, provided, however, that the Court’s judicial notice with respect to the Hardman Declaration is without prejudice to the right of GMAC to object to the factual allegations contained therein. C.Filing of Plan and Disclosure Statement.On April 30, 2007, the Debtors filed the Original Plan and the Original Disclosure Statement.On July 17, 2007, the Debtors filed the Plan and the Disclosure Statement. D.Order Approving the Disclosure Statement.On July 19, 2007, the Bankruptcy Court entered the Disclosure Statement Approval Order that, among other things, approved the Disclosure Statement as containing adequate information within the meaning of section 1125(a) of the Bankruptcy Code. -5- E.Solicitation Procedures Order.On July 18, 2007, the Bankruptcy Court entered the Solicitation Procedures Order that, among other things, (1) fixed September 5, 2007, at 10:00 a.m. (ET) as the date for the commencement of the hearing to consider confirmation of the Plan (the “Confirmation Hearing”), (2) approved the form and method of notice of the Confirmation Hearing (the “Confirmation Hearing Notice”), (3) fixed August 27, 2007, at 5:00 p.m. (ET) as the deadline for receipt of Ballots (the “Ballot Deadline”), (4) fixed August 27, 2007, at 4:00 p.m. (ET), as the last date and time for filing and serving objections to confirmation of the Plan (the “Plan Objection Deadline”), (5) established additional procedures for objecting to confirmation of the Plan, (6) established procedures for temporary allowance of claims for voting purposes, and (7) established certain procedures for soliciting and tabulating votes with respect to the Plan. F.Transmittal of Solicitation Packages.The Disclosure Statement, including a copy of the Plan as an exhibit, the Disclosure Statement Approval Order, the Confirmation Hearing Notice and, as to Class 5 (Convenience Claims), Class 6 (General Unsecured Claims) and Class 7 (Reclamation Settlement Claims) (collectively, the “Voting Classes”), an appropriate Ballot and return envelope andthe letter from the Creditors’ Committee in support of Plan confirmation, were transmitted in accordance with Bankruptcy Rule 3017(d) and the Solicitation Procedures Order, all as set forth in the Solicitation Package Mailing Affidavit.In addition, (i) as to Administrative Claims, Priority Tax Claims, Class 1(GMAC Claim), Class 2 (General Secured Claims), Class 3 (Priority Non-Tax Claims) and Class 4 (Indemnification Claims), the Notice of Non-voting Status, together with the Confirmation Hearing Notice, and (ii) as to Class 8 (Interests), the Notice of Deemed Rejecting Status, together with the Confirmation Hearing Notice, were transmitted, also as set forth in the Solicitation Package Mailing Affidavit. -6- G.Voting Report.On September 4, 2007, the Debtors filed the Voting Report, certifying the method and results of the ballot tabulation for each of the Voting Classes. H.Transmittal and Mailing of Materials; Notice.Adequate and sufficient notice of the Disclosure Statement, the Plan, the Confirmation Hearing, the Ballot Deadline, the Plan Objection Deadline and the other bar dates, deadlines and hearings described in the Solicitation Procedures Order was given in compliance with the Bankruptcy Rules, including, without limitation, Bankruptcy Rule 3017(d), and the Solicitation Procedures Order, and no other or further notice is or shall be required. I.Solicitation.Solicitation of votes on the Plan by the Debtors was conducted in good faith and in compliance with sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, the Disclosure Statement, the Solicitation Procedures Order, all other applicable provisions of the Bankruptcy Code, and all other rules, laws, and regulations. J.Ballots.All procedures used to distribute the Solicitation Packages to the applicable holders of Claims and Interests and to tabulate ballots were fair and conducted in accordance with the Solicitation Procedures Order, the Bankruptcy Code, the Bankruptcy Rules, the local rules of the Bankruptcy Court for the District of Delaware, and all other applicable rules, laws, and regulations. K.Impaired Class Voting to Accept the Plan.As evidenced by the Voting Report, Class 5 (Convenience Claims) and Class 6 (General Unsecured Claims) have each accepted the Plan pursuant to the requirements of sections 1124 and 1126 of the Bankruptcy Code.No holders of Class 7 (Reclamation Settlement Claims) cast ballots voting to accept or reject the Plan.Therefore, pursuant to the Solicitation Procedures Order, Class 7 (Reclamation Settlement Claims) is deemed not to exist for voting purposes.Therefore, at least one (1) Class of Claims or Interests that is impaired under the Plan has accepted the Plan (determined without including any acceptances of the Plan by any insider), thus satisfying the requirements of section 1129(a)(10) of the Bankruptcy Code. -7- L.Impaired Classes Rejecting the Plan.Class 8 (Interests) shall not be entitled to and shall not receive or retain any property, interest or other distribution on account of such Interests under the Plan and is deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. M.Burden of Proof.The Debtors, as proponents of the Plan, have met their burden of proving the elements of sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of evidence, which is the applicable evidentiary standard.The Bankruptcy Court also finds that the Debtors have satisfied the elements of sections 1129(a) and (b) of the Bankruptcy Code under the clear and convincing standard of proof. N.Plan Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(1)).The Plan complies with the applicable provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(1) of the Bankruptcy Code. (1)Proper Classification (11 U.S.C. §§1122, 1123(a)(1)).Article 3 of the Plan designates Classes of Claims and Interests for the Debtors.The Claims and Interests placed in each Class are substantially similar to other Claims or Interests, as the case may be, in each such Class.Valid business, factual and legal reasons exist for separately classifying the various Classes of Claims and Interests created under the Plan, and such Classes do not unfairly discriminate between holders of Claims or Interests.Thus, the Plan satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code. (2)Specification of Unimpaired Classes (11 U.S.C. §1123(a)(2)). Article 4 of the Plan specifies the Classes of Claims that are unimpaired.Thus, the Plan satisfies section 1123(a)(2) of the Bankruptcy Code. -8- (3)Specification of Treatment of Impaired Classes (11 U.S.C. §1123(a)(3)).Article 5 of the Plan specifies the Classes of Claims and Interests that are impaired under the Plan.Article 5 of the Plan specifies the treatment of Claims and Interests in all such Classes.Thus, the Plan satisfies section 1123(a)(3) of the Bankruptcy Code. (4)No Discrimination (11 U.S.C. § 1123(a)(4)).The Plan provides for the same treatment by the Debtors for each Claim or Interest in each respective Class unless the holder of a particular Claim or Interest has agreed to less favorable treatment with respect to such Claim or Interest.Thus, the Plan satisfies section 1123(a)(4) of the Bankruptcy Code. (5)Implementation of Plan (11 U.S.C. § 1123(a)(5)).The Plan provides adequate and proper means for implementation of the Plan, including without limitation as described in Articles 5, 6, 7, 8, 9, 10, 11 and 12 of the Plan.Thus, the Plan satisfies section 1123(a)(5) of the Bankruptcy Code. (6)Prohibition against Issuance of Non-Voting Equity Securities and Provisions for Voting Power of Classes of Securities (11 U.S.C. § 1123(a)(6)).No stock of the Debtors will be distributed under the Plan and all existing Interests in the Debtors shall be deemed cancelled under the Plan.Thus, the Plan satisfies section 1123(a)(6) of the Bankruptcy Code. (7)Selection of the Designated Officers (11 U.S.C. §1123(a)(7)).Through the Plan, the Debtors have adequately disclosed the identity of the individuals proposed to serve on or after the Effective Date as the Designated Officers appointed pursuant to section 303 of the Delaware Corporate Code.The appointment and employment of these individuals and proposed compensation and indemnification arrangements are consistent with the interests of the holders of Claims and with public policy.Thus, section 1123(a)(7) of the Bankruptcy Code is satisfied. (8)Additional Plan Provisions (11 U.S.C. § 1123(b)).The Plan’s provisions are appropriate and consistent with the applicable provisions of the Bankruptcy Code, including, without limitation, provisions for (a) distributions to holders of Claims, (b) the disposition of Executory Contracts and unexpired leases, (c) the provision of procedures for the sale of the Residual Assets, (d) the settlement of the Reclamation Settlement Claims, (e) the retention of, and right to enforce, sue on, settle or compromise (or refuse to do any of the foregoing with respect to) certain claims or Causes of Action against third parties as set forth on Exhibit C to the Plan, including, without limitation, the Avoidance Actions, to the extent not waived or released, (f) resolution of the Disputed Claims, (g) allowance of certain Claims, (h) indemnification obligations, (i) exculpation and release of various Persons as set forth in the Plan and (j) the various injunctions set forth in the Plan. (9)Fed. R. Bankr. P. 3016(a).The Plan is dated and identifies the entity submitting it, thereby satisfying Bankruptcy Rule 3016(a). (10)Fed. R. Bankr. P. 3016(c). The Plan describes in specific and conspicuous language all acts to be enjoined that are not otherwise enjoined under the Bankruptcy Code and entities that would be subject to the injunction under the Plan, thereby satisfying Bankruptcy Rule 3016(c). -9- O.Proponents’ Compliance with Bankruptcy Code (11 U.S.C. §1129(a)(2)).The Debtors have complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Solicitation Procedures Order, and all other orders of this Bankruptcy Court, thereby satisfying section 1129(a)(2) of the Bankruptcy Code.Specifically, the Debtors are proper debtors under section 109 of the Bankruptcy Code and the Debtors are proper proponents of the Plan under section 1121 of the Bankruptcy Code. P.Plan Proposed in Good Faith (11 U.S.C. §1129(a)(3)).The Debtors have proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying section 1129(a)(3) of the Bankruptcy Code.In determining that the Plan has been proposed in good faith, the Bankruptcy Court has examined the totality of the circumstances surrounding the filing of the Chapter 11 Cases, the formulation of the Original Plan, all modifications thereto, and the Plan.See Bankruptcy Rule 3020(b).The Chapter 11 Cases were filed, and the Original Plan and all modifications thereto were proposed, with the legitimate and honest purpose of liquidating and maximizing the value of the Debtors’ Estates and the recovery to holders of Claims. Q.Payments for Services or Costs and Expenses (11 U.S.C. §1129(a)(4)).Any payment made or to be made by the Debtors for services or for costs and expenses in connection with the Chapter 11 Cases prior to the Confirmation Date, including administrative expense and substantial contribution claims under sections 503 and 507 of the Bankruptcy Code, or in connection with the Plan and incident to the Chapter 11 Cases, either has been approved by or is subject to the approval of the Bankruptcy Court as reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code. -10- R.Directors, Officers, and Insiders (11 U.S.C. §1129(a)(5)).The Debtors have complied with section 1129(a)(5) of the Bankruptcy Code and have disclosed the identity of the Designated Officers.Leon Szlezinger, of Mesirow Financial Consulting, LLP, who has served prior to the Effective Date as Financial Advisor to the Creditors’ Committee, shall serve as the Chief Designated Officer appointed pursuant to section 303 of the Delaware Corporate Code pursuant to the terms of the Plan and the Confirmation Order.In addition, William F. Garrett, William H. Hardman, Jr., and Donald C. Walker may each serve as Designated Officers appointed pursuant to section 303 of the Delaware Corporate Code.Mr. Szlezinger is not an insider of the Debtors as such term is defined under section 101(31) of the Bankruptcy Code.Messrs. Garrett, Hardman and Walker are each insiders of the Debtors as such term is defined under section 101(31), having served prior to the Effective Date as the Debtors’ President and Chief Executive Officer (in the case of Mr. Garrett), Executive Vice President and Chief Financial Officer (in the case of Mr. Hardman) and Executive Vice President and Chief Operating Officer (in the case of Mr. Walker).The terms and conditions of the employment of Messrs. Szlezinger, Garrett, Hardman and Walker as the Designated Officers, including the Designated Officers’ obligations, powers and rights and the nature of any compensation to be paid thereto, are fully and adequately disclosed in the Plan.The appointment of the Designated Officers is consistent with the interests of holders of Claims and with public policy. S.No Rate Changes (11 U.S.C. § 1129(a)(6)).Section 1129(a)(6) of the Bankruptcy Code is satisfied because the Plan does not provide for any change in rates over which a governmental regulatory commission has jurisdiction. -11- T.Best Interests Test (11 U.S.C. § 1129(a)(7)).The Plan satisfies section 1129(a)(7) of the Bankruptcy Code.The Disclosure Statement and the other evidence proffered or adduced at the Confirmation Hearing (1) are persuasive and credible, (2) have not been controverted by other evidence or challenged in any objections to the Plan, (3) are based upon reasonable and sound assumptions and (4) establish that each holder of a Claim or Interest in an impaired Class that has not accepted the Plan will receive or retain under the Plan, on account of such Claim or Interest, property of a value, as of the Effective Date, that is not less than the amount that such holder would receive if the Debtors were liquidated under Chapter 7 of the Bankruptcy Code on such date. U.Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)).Class 1 (GMAC Claim), Class 2 (General Secured Claims), Class 3 (Priority Non-Tax Claims) and Class 4 (Indemnification Claims) are unimpaired by the Plan, and, under section 1126(f) of the Bankruptcy Code, are conclusively presumed to have accepted the Plan.Class 5 (Convenience Claims) and Class 6 (General Unsecured Claims) have voted to accept the Plan.No holders of Class 7 (Reclamation Settlement Claims) cast ballots accepting or rejecting the Plan, therefore Class 7 is deemed not to exist for voting purposes pursuant to the Solicitation Procedures Order. Holders of Interests in Class 8 (Interests) will receive no distribution under the Plan and are deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code.Although section 1129(a)(8) of the Bankruptcy Code has not been satisfied with respect to Class 8 (Interests), the Plan nevertheless is confirmable because it satisfies section 1129(b) of the Bankruptcy Code with respect to that Class. V.Treatment of Administrative, Priority Tax Claims and Priority Non-Tax Claims (11 U.S.C. §1129(a)(9)).The treatment of Administrative Claims, Priority Tax Claims and Priority Non-Tax Claims under the Plan satisfies the requirements of section 1129(a)(9)(A) and (B) of the Bankruptcy Code, and the treatment of Priority Tax Claims under the Plan satisfies the requirements of section 1129(a)(9)(C) of the Bankruptcy Code. -12- W.Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)).Class 5 (Convenience Claims) and Class 6 (General Unsecured Claims) in these Chapter 11 Cases are impaired Classes of Claims that have voted to accept the Plan.Although Class 6 (General Unsecured Claims) includes “insiders,” the Voting Report establishes that Class 6 (General Unsecured Claims) overwhelmingly accepted the Plan without giving effect to any insider votes, thus the Plan satisfies section 1129(a)(10) of the Bankruptcy Code.No holders of Class 7 (Reclamation Settlement Claims) cast ballots voting to accept or reject the Plan.Therefore, pursuant to the Solicitation Procedures Order, Class 7 (Reclamation Settlement Claims) is deemed not to exist for voting purposes. X.Feasibility (11 U.S.C. §1129(a)(11)).The Plan satisfies section 1129(a)(11) of the Bankruptcy Code.The Plan provides for a liquidation of the Debtors’ Residual Assets and distributions of Cash and other property to holders of Allowed Claims in accordance with the priority scheme of the Bankruptcy Code and the terms of the Plan.The Disclosure Statement and the evidence proffered or adduced at the Confirmation Hearing (1) are persuasive and credible, (2) have not been controverted by other evidence and (3) establish that the Plan is feasible. Y.Payment of Fees (11 U.S.C. § 1129(a)(12)).The Debtors have paid or, pursuant to Sections 4.1 and 15.1 of the Plan, will pay, on the Effective Date, or as soon thereafter as practicable, all fees due and payable under 28 U.S.C.
